Citation Nr: 9911582	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  99-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.  He had service in the Republic of Vietnam, and 
received the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has PTSD that was precipitated by inservice 
combat experiences.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  All 
relevant facts have been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

In order to establish service connection for PTSD, there must 
be medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

A May 1998 VA treatment record reflects that the veteran had 
been referred by a social worker.  He reported that he was in 
Vietnam from 1968 to 1969.  He indicated that he was a track 
commander in an Army personnel carrier and did reconnaissance 
work.  He frequently recalled killing people and described 
sitting in front of the TV not watching with his thoughts 
returning to combat experiences.  He thought about all of the 
times that he should have been killed and saw the body parts 
found as his unit went to help another unit.  The assessment 
included that the veteran was referred to a PTSD program and 
a separate VA treatment record of the same date reflects the 
diagnosis of PTSD.

The report of a July 1998 VA psychiatric examination reflects 
a diagnosis that the criteria for PTSD were unmet.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Combat Infantryman Badge 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  The veteran's DD Form 214 reflects 
that his awards included the Combat Infantryman Badge.

On the basis of the veteran's award of the Combat Infantryman 
Badge and that his claimed stressors relate to combat he 
engaged in in Vietnam, this is conclusive evidence of the 
claimed inservice stressor.  There is competent medical 
evidence that reflects that the veteran does not meet the 
criteria for PTSD and competent medical evidence reflecting 
that the veteran has PTSD as a result of the inservice combat 
stressors.  Therefore, the Board concludes that the evidence 
is in equipoise with respect to whether or not the veteran 
currently has PTSD related to stressors experienced during 
combat in Vietnam.  In resolving all doubt in the veteran's 
behalf, service connection for PTSD is warranted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for PTSD is granted.

		

	U. R. POWELL
	Member, Board of Veterans' Appeals

 


